El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
Este es nn caso en el cual se ha presentado una demanda de $5,000 por daños y perjuicios con motivo de una perse-*343cucion maliciosa que se originó por virtud de una denuncia qne se presentó contra el demandante por hurto de nn caballo.
Los hechos, según han sido tomados de los autos, son más o menos los siguientes: Allá por el 25 de diciembre de 1909, desapareció de la finca donde se encontraba pastando en el barrio de Caonillas, de Utuado, un caballo en poder de Benito Ruiz y perteneciente a un hijo de éste. De cuyo hecho y señas del caballo dió cuenta el señor Ruiz al cuartel general de la policía, en Utuado, expidiéndose por la policía las requi-sitorias correspondientes para la busca de dicho caballo. El 12 de julio de 1910, fue notificado Benito Ruiz por el Jefe de Distrito de Maricao para que se presentara en dicho pueblo a reconocer' el caballo desaparecido, trasladándose Ruiz a Maricao y llevando a Telesforo Quiñones, herrero, muy cono-cedor del caballo desaparecido, y a su hijo, Pelayo Ruiz, para que le auxiliaran en el reconocimiento del caballo. Una vez en Maricao, Telesforo Quiñones, acompañado por el policía, reconoció un caballo'qué se hallaba en la finca de Don Adolfo Hau, como el mismo que había desaparecido de Utuado, siendo a la vez identificado el caballo en este estado de la investi-gación por Pelayo Ruiz y Benito Ruiz, y posteriormente por Sinforoso Serrano, Venancio González y Ramón González, siendo las señas de dicho caballo ocupado, iguales a las con-signadas en la requisitoria, según el policía Feliciano, y que-dando el animal depositado por la policía. El Jefe de Dis-trito de Maricao, José García Torres, presentó a la corte de paz de dicho pueblo, con fecha 13 de julio de 1910, una de-nuncia jurada ante el juez de la misma contra Enrique Ce-rezo y Feliciano Parés por hurto mayor, consignando en ella el hecho de la sustracción del caballo en Utuado, las señas del animal de acuerdo con la requisitoria, su ocupación en poder del señor Hau, la circunstancia de haberle sido vendido a éste por Cerezo y Parés en un vendí en forma dudosa, y la de ser dicho caballo perteneciente a José Vicente Ruiz, así como la de haberse acreditado esta propiedad con los testigos de reconocimiento a que antes hemos hecho re-*344ferencia. El mismo día dictó el juez de paz mandamiento de arresto en virtud de la expresada denuncia y de las decla-raciones ante él juradas y suscritas en el curso de la investi-gación por los testigos Pelayo Ruiz, Telesforo Quiñones y Benito Ruiz. El demandante fué arrestado y puesto en liber-tad bajo fianza de $500, mientras se celebraba el juicio. Ter-minadas las diligencias preliminares fué enviado el' caso por el juez de paz al Fiscal de la Corte de Distrito de Arecibo, cuyo funcionario continuó la investigación, dictando en 11 de agosto de 1910, un auto de' sobreseimiento de la misma orde-nando la entrega del caballo a Don Adolfo Hau y reservando a José Vicente Ruiz su derecho para ejercitarla en la vía civil. El Fiscal fundó su desistimiento o nolle prosequi en no haber causa suficiente para poder acusar a determinada persona en la expresada investigación. Parece que el Fiscal no estaba satisfecho de que el animal hubiera sido suficien-temente identificado.
En 10 de julio de 1911, Feliciano Parés presentó una de-manda contra Benito Ruiz en reclamación de una suma de $5,000 en concepto de indemnización por daños y perjuicios, por haberle acusado el día 13 de julio de 1910, maliciosamente y sin causa probable ante el juez de paz de Maricao, de un delito de hurto de un caballo de Vicente Ruiz y en poder de Benito Ruiz, quien procuró, ayudó e hizo que se librara por el citado juez de paz un mandamiento de arresto contra el demandante Parés que fué arrestado y puesto en libertad el mismo día bajo fianza de $500 que prestó, siguiéndosele pro-ceso criminal que fué sobreseído por el Fiscal de la Corte de Distrito de Arecibo.
El demandado negó los hechos contenidos en la demanda y alegó como defensa no haber presentado la denuncia de autos, ni ninguna otra contra el demandante.
Ambas partes presentaron sus pruebas, tanto oral como documental, y después de un juicio en forma ordinaria, la corte dictó su sentencia expresando que la ley y los hechos están en contra del demandante, desestimando la demanda en *345todas sus partes con costas a favor del demandado. Esta sentencia fné dictada el día 17 de junio de 1912, contra -la dial se interpuso debidamente apelación qne fué perfeccio-nada para ante este tribunal. La vista del caso tuvo lugar ante esta corte el día 4 de los corrientes, habiendo quedado el mismo sometido a nuestra consideración.
La acción denominada persecución maliciosa surge ex de-lictu y se ejercita para la reclamación de daños y perjuicios, a la persona, propiedad o reputación,-que han ocurrido como consecuencia inmediata de una acción civil o criminal que ha sido establecida anteriormente, que se inició o siguió con malicia y sin causa probable, y terminó sin resultado alguno. Esto es lo que constituye un daño o perjuicio. La caracte-rística de la acción es que al demandante se le ha sometido indebidamente a un proceso de ley que le ha ocasionado per-juicio. 26 Cyc. 6. Herbener v. Crossan (Del.) 55 Atl. Rep., 228; Stone v. Crocker, 24 Pick. (Mass.), 84.
Este es el primer caso de esta naturaleza que ha sido oído ante este tribunal y desde luego no existen precedentes en nuestras decisiones que de modo directo se refieran a esta cuestión. Sin embargo, toda la cuestión general refe-rente a daños y perjuicios provenientes de culpa o negligencia (torts) ha sido considerada repetidas veces por este tribunal en varios casos, y el Capítulo II del Título XVI de nuestro Código Civil, que comprende las secciones 1803 a la 1811, inclusives, expresa la ley sustantiva sóbre la materia. Hemos discutido las cuestiones relativas a daños y perjuicios pro-venientes de culpa o negligencia, (torts) en los casos de Pérez v. Yabucoa Sugar Company., 15 D. P. R., 214; Vargas v. Monroig, 15 D. P. R., 27; Zalduondo v. Sánchez, 15 D. P. R., 231; Díaz v. San Juan Light and Transit Company, 17 D. P. R., 69. En estas opiniones han sido citados muchos casos americanos que sirven de ejemplo para explicar la cuestión general y muestran que los principios legales que regulan la materia referente a daños y perjuicios proAmnientes de culpa *346o negligencia (torts) son snstancialmente idénticos en los sis-temas de jurisprudencia española y americana. v
No seguiremos los señalamientos de error qne lian sido* expresados por el abogado del apelante en su alegato. Los-qne hacen referencia a la prueba resultan no ser esenciales, en vista de las conclusiones a que liemos llegado con respecto a las cuestiones fundamentales que sirven de base al caso' de autos.
En las acciones por persecución maliciosa, cuatro son los. elementos esenciales que deben alegarse y probarse, a saber:
1. Qjie el demandante lia sido denunciado por el de-mandado.
2. Que las causa terminó de modo favorable para el de-mandante.
3. Que fué seguida maliciosamente y sin que existiera, causa probable.
4. Que el demandante sufrió daños y perjuicios como con-secuencia de ello. Field on Damages, artículo 686, pág. 544; 26 Cyc., 8; Breneman v. West, 21 Tex. Civ. App., 21, 50 S. W. Rep., 471; Collins v. Campbell, 18 R. I. 738, 31 Atl. Rep. 832. Examinemos, pues, a la luz de los principios y doctrinas, legales establecidos, los hechos del presente caso con el fin de determinar si los elementos que constituyen una persecu-ción maliciosa existen o nó en el mismo.
1. ¿Ha sido el demandante acusado por el demandado? El demandante alega en el párrafo primero de su demanda que el demandado Benito Ruiz maliciosamente y sin causa probable, ni motivos razonables ni justificados, lo acusó ante el juez de paz de Maricao de un delito grave de hurto de mayor cuantía, procurando y ayudando a que se librara un mandamiento de arresto por el referido juez de paz contra el demandante. Esta alegación no está sostenida por la prueba que ha sido presentada ante este tribunal, la'que muestra por el contrario que los sucesos ocurrieron en una forma entera-mente distinta de la que había sido alegada. En primer término encontramos que la' acusación original o denuncia *347formulada contra el demandante fné presentada al juez de paz de Maricao por el jefe de la policía residente en aquel pueblo que la firmó y juró ante un funcionario debidamente autorizado. El nombre de Benito Ruiz ni siquiera aparecía en el cuerpo de la denuncia. Aparece solamente relacionado con otros testigos de la acusación a que se hace referencia al final de dicha denuncia. No existe la más ligera prueba que demuestre o siquiera indique algún acto por parte del demandado Ruiz por virtud del cual tratara de inducir, in-fluir o incitar al juez de paz de Maricao a decretar el arresto del demandante. El hecho de que Ruiz declarara como testigo, no puede ser considerado como constitutivo de tal acto si se examina debidamente la cuestión, puesto que al prestar dicha declaración, no solamente cumplió con un deber que la ley le imponía, sino que también ayudó a la administración de justicia en la investigación de un caso que estaba pendiente y qqe había sido iniciado por virtud de una denuncia anterior-mente presentada por un oficial de la policía. Además, la imputación que se hace al demandado en este caso resulta aun menos justificada si tomamos en consideración la parte esencial de la declaración del propio Benito Ruiz, quien se limita a declarar con respecto a la desaparición del caballo de su finca en Utuado, a describir el animal y manifestar el conocimiento que tuvo por medio del policía de que el caballo había sido hallado en Maricao,'lo que dió lugar a que hiciera un viaje a aquel pueblo en donde encontró el caballo en po-sesión del señor Hau. En su declaración no hace la más mínima acusación contra nadie por el robo del caballo, limi-tándose a manifestar, según los informes que tenía, lo que había oído decir al señor Hau que lo contenido en el vendí, o sea la venta del caballo que se hizo al señor Hau por Cerezo-'y Parés, cuyas últimas personas eran completamente desconocidas para él. En todos los actos realizados por el demandado Ruiz durante el curso de los procedimientos desde el momento de la desaparición del caballo de su finca en Utuado hasta la fecha en que el Fiscal retiró le denuncia, *348no encontramos que dicho demandado hubiera tomado acción .alguna, ya directa o indirectamente, solicitando el arresto del demandante o que se le siguiera una causa; Por tanto, no podemos resolver que se haya probado la existencia del primer requisito en esta acción por. persecución maliciosa. Resulta, pues, que el demandado no fné quien denunció al demandante ni ejecutó acto alguno por el cual pudiera considerársele •como tal.
2. % Terminó la causa favorablemente para el demandante? En el párrafo tercero de la demanda se hace referencia al so-breseimiento de la causa hecha por el Fiscal de Arecibo que registró una orden de desistimiento nolle prosequi. El funda-mento del Fiscal para solicitar este desistimiento estriba en la falta de la debida identificación del caballo que se encontró en poder del señor Hau con aquel que había sido robado o echado de menos; siendo el Fiscal de opinión ele que no había motivo suficiente para acusar a ninguna persona determinada por el robo de dicho animal y por estimar que la cuestión relativa a la propiedad tenía que ser resuelta con anteriori-dad a la determinación de la responsabilidad criminal. En acciones por persecución maliciosa originadas con motivo ele procedimientos judiciales por las que se imputan delitos, la ■demanda debe determinar hechos que demuestren que la ac-ción maliciosa a que se ha hecho referencia ha terminado favorablemente para el demandante; y una acción seguida por persecución maliciosa no puede ser declarada con lugar hasta que el demandante ha sido absuelto, o hasta tanto la causa ha resultado en definitiva favorable para él. La reso-lución del Fiscal de no llevar el caso a juicio por la razón de que no cree o considera que la denuncia está enteramente sostenida por la prueba, algunas veces es suficiente. 26 Cyc., 60. Pero concediendo al apelante el beneficio de la duda en cuanto a este particular,- aun así no hubiera probado su caso por carecer la acción de otros elementos esenciales.
3. Llegamos ahora al tercer requisito necesario en ac-ciones por persecución maliciosa. Para que el demandante *349pueda -eficazmente ejercitar su acción, deberá expresar y pro-bar la falta ele causa probable por parte del demandado al presentar la- acusación o denuncia, así como también de que-existe malicia o- sea la malicia en cuanto a los lieelios en con-traposición con la-malicia legal. Y basta debemos considerar como cuestión principal la falta de causa probable, en acciones, como la presente, como se establece en el caso de Grant v. Moore, 29 Cal., 644, así como en el de Ball v. Rawles, 93 Cal., 222, en los que se expresa que aunque pueda existir malicia en la causa, el demandado no es responsable civilmente por daños y perjuicios, a menos que aparezca también una falta de causa probable en la denuncia presentada por él. Véase Pierce v. Doolittle, 130 Iowa, 337. En el caso de Potter v. Seale, 8 Cal., 218, y Smith v. Liverpool etc. Insurance Company, 107 Cal., 432, se define la causa probable como una sospecha fundada en circunstancias bastantes-poderosas para justificar la creencia que tiene una persona razonable de que-la acusación es.cierta. Véase también Harkrader v. Moore, 44 Cal., 144. Estos elementos son esenciales para que la acción de daños y perjuicios pueda tener un resultado eficaz,, y deberán quedar establecidos que existían tanto al hacer, 'como después de presentar la denuncia.
Y de todo lo que aparece en los autos, las manifestaciones, hechas por el demandado al declarar como testigo, constituyen el rinico fundamento en el que basa el demandante su impu-tación de malicia o falta de causa probable por parte del demandado, para acusarle de haber hecho que el juez de paz. expidiera un mandamiento de prisión para el arresto del demandante. En todo este asunto no aparece que Euiz haya, tenido sospechas sobre ninguna persona o que se asociara a. la policía para perseguir a determinada persona/habiéndose limitado solamente a tomar aquellas medidas que fueron jus-tas y razonables, o sea aquellas que hubiera tomado cualquier persona que sufre una pérdida semejante, a saber: haber-notificado a la policía de Utuado del hecho- de haberse desa-parecido el caballo, dándole las señas del animal que se le. *350había perdido y salir para Maricao con motivo de nn tele-grama que se recibió del jefe de la policía en el que le notificaba que había encontrado el caballo y era necesaria su presencia para reconocerlo, lo que hizo al llegar a Maricao, habiendo declarado allí lo que fue necesario en los procedi-mientos que se seguían. La policía, en cumplimiento de su deber, se hizo cargo del caballo que Hau había comprado a Cerezo y Parés, cuyas señas coincidían con las del animal perteneciente a Ruiz, según se indicaban en el mandamiento expedido en el cuartel de la policía. Desde este momento, el caso siguió el mismo curso sin que el demandado Ruiz hu-biera tenido ninguna intervención sino como mero testigo. Ya hemos tenido oportunidad de considerar la declaración prestada por el demandado Ruiz en la investigación y de ella puede llegarse fácilmente a la conclusión razonable de que la indicada declaración no estaba inspirada en manera alguna en un fin malicioso, sino que por el contrario, solamente bacía referencia a ciertos hechos que habían ocurrido con respecto a un animal extraviado sin que se hiciera manifestación al-guna de donde pudiera deducirse alguna sospecha o referencia a determinada persona en particular. La malicia, según su significación legal, significa un acto dañoso ejecutado inten-cionalmente sin justa causa o excusa. Maynard v. F. F. Insurance Company, 34 Cal., 53; Lyon v. Hancock, 35 Cal., 376. Ley de Evidencia de Puerto Rico, artículo 101. Código Penal de Puerto Rico, artículo 559, párrafo 4; Estatutos Revisados, p. 615. Los hechos, según han ocurrido en el presente caso, y las circunstancias que los rodean, demuestran claramente una falta absoluta de malicia por parte del demandado; siendo dicha malicia un elemento esencial en una acción que se establezca por persecución maliciosa, según se ha resuelto en el caso de Smith v. Liverpool etc. Insurance Company, 107 Cal., 432, y otros. La cuestión relativa a la causa probable no depende de que se haya cometido un delito, o en la ver-dadera culpabilidad o inocencia de la persona a quien se acusa, sino en la creencia del denunciante en la verdad de la *351imputación hecha por él. Si se presentan motivos suficientes para producir en el ánimo de una persona razonable la creen-cia de que la imputación que le hace es verdadera, esto es suficiente. Este principio está sostenido por las resoluciones de la corte de Nueva York en los casos de Farnam v. Feeley, 56 N. Y. App., 451; y Carl v. Ayers, 53 N. Y. App., 14, y autoridades citadas en los mismos. Véase también el caso de De Courcey v. Cox, 94 Cal., 667.
4. Pasemos ahora a considerar el cuarto y último elemento en acciones como la presente. ¿Ha sufrido el demandante algún daño o perjuicio procedente del demandado? Cons-tando de toda la prueba que ha sido presentada que los daños y perjuicios que han sido aleg’ados carecen de toda base para ser reclamados, es imposible estimar su cuantía; sin embargo, en el presente caso señalaremos el hecho de que dichos daños y perjuicios no han sido probados, habiéndo-seles hecho depender del estado de ánimo de otras personas, en relación con el demandante, lo que indica que los daños son eventuales y no reales, además de lo cual la demanda no determina daños específicos. Y además, si el demandante hubiera podido demostrar que sufrió daños y perjuicios, él ha dejado por completo de relacionar en forma adecuada al demandado Kuiz con la causa de los mismos. Por consi-guiente, falta el cuarto y último elemento para qué pueda sostenerse eficazmente esta reclamación por persecución maliciosa.
Se observará que hemos citado cuatro requisitos indispensables que deben concurrir con el fin de llegar a un re-sultado eficaz en una acción por persecución maliciosa. Si falta alguno de los mismos, el resultado es fatal para el deman-dante. Pero en el presente caso ni siquiera uno de dichos requisitos se ha demostrado.
Por las razones expresadas y por otras que pudieran ale-garse si fuere necesario, la sentencia de la corte inferior debe ,ser confirmada en todas sus partes.

■Confirmada.

*352Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.